Citation Nr: 1514831	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  10-21 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating in excess of 40 percent for lumbar sprain.

2.  Entitlement to an initial rating in excess of 20 percent for right lower radiculopathy.

3.  Entitlement to an initial rating in excess of 20 percent for left lower radiculopathy.

4.  Entitlement to an effective date earlier than December 20, 2011 for an increased rating of 40 percent for lumbar sprain.

5.  Entitlement to an effective date earlier than December 20, 2011 for the grant of service connection for right lower radiculopathy.

6.  Entitlement to an effective date earlier than December 20, 2011 for the grant of service connection for left lower radiculopathy.

7.  Entitlement to an effective date earlier than November 1, 2003 for an increased rating of 30 percent for ankylosis of the right ankle. 

8.  Entitlement to an effective date earlier than August 14, 2013 for an increased rating of 40 percent for ankylosis of the right ankle.  

9.  Entitlement to an increased rating in excess of 40 percent for ankylosis of the right ankle.

10.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to February 1986, and from March 1987 to May 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2009, September 2012, and July 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems include documents relating to the immediate appeal.  

The Board notes that additional medical evidence was submitted after the most recent readjudication of this claim in the July 2014 Supplemental Statement of the Case.  However, as the evidence is duplicative of that already of record, no waiver is necessary to proceed with adjudication of the claim.  38 C.F.R. § 20.1304.

The issues of entitlement to an increased rating in excess of 40 percent for service-connected right ankle ankylosis, entitlement to an effective date earlier than August 14, 2013 for an increased rating for right ankle ankylosis, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire increased rating period on appeal, the Veteran's lumbar strain has not resulted in ankylosis of the thoracolumbar spine.  Incapacitating episodes were not shown, and the evidence did not show any objective neurologic abnormalities associated with the lumbosacral strain, aside from bilateral radiculopathy of the lower extremities, which has been separately rated.

2.  For the entire initial rating period on appeal, the Veteran's right lower extremity radiculopathy has resulted in no more than moderate, incomplete paralysis; moderate, intermittent pain has been shown.

3.  For the entire initial rating period on appeal, the Veteran's left lower extremity radiculopathy has resulted in no more than moderate, incomplete paralysis; moderate, intermittent pain has been shown.

4.  A formal or informal claim for a higher rating for a lumbar strain prior to December 20, 2011 have not been shown.  It is not factually ascertainable that a higher rating for a lumbar strain was warranted within the one-year period prior to December 20, 2011.

5.  A formal or informal claim for service connection for radiculopathy of either extremity was not received prior to December 20, 2011.  

6.  A formal or informal claim for a higher rating for a right ankle disability prior to November 17, 2003 have not been shown.  It is not factually ascertainable that a higher rating for a lumbar strain was warranted within the one-year period prior to November 17, 2003.  

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2014).

2.  The criteria for entitlement to an initial rating in excess of 20 percent for right lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1- 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2014).

3.  The criteria for entitlement to an initial rating in excess of 20 percent for left lower extremity radiculopathy have not been met.  38 U.S.C.A. §§  1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1- 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2014).

4.  The criteria for entitlement to an effective date earlier than December 20, 2011 for the grant of an increased rating of 40 percent for a lumbar sprain have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).

5.  The criteria for entitlement to an effective date earlier than December 20, 2011 for the grant of service connection for right lower radiculopathy have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).

6.  The criteria for entitlement to an effective date earlier than December 20, 2011 for the grant of service connection for left lower radiculopathy have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).

7.  The criteria for entitlement to an effective date earlier than November 1, 2003 for the grant of an increased rating of 30 percent for ankylosis of the right ankle have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claims

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Evaluation of a service-connected disability requires a review of the Veteran's entire medical history regarding that disability.  38 C.F.R. §§ 4.1, 4.2 (2014).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).
Lumbar Strain

The Veteran's lumbar strain has been rated under Diagnostic Code 5237 for lumbosacral or cervical strain.  The Veteran's disability was initially rated as 10 percent disabling, effective June 28, 2004.  He submitted an increased rating claim in December 2011, and a 40 percent rating was assigned from December 20, 2011.

Scheduler ratings for disabilities of the spine are provided by application of the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or by application of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  See 38 C.F.R. § 4.71a.  The General Formula specifies that the criteria and ratings apply with or without symptoms such as pain (whether or not it radiates) stiffness, or aching in the area affected by residuals of the injury or disease.  38 C.F.R. § 4.71a. 

The General Formula provides the following:
* A 10 percent rating is assigned for
o Forward flexion of the of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or,
o Combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 335 degrees; or,
o Muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal  spinal contour; or, 
o Vertebral body fracture with loss of 50 percent or more of height.
* A 20 percent rating is assigned for
o Forward flexion of the of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or,
o Combined range of motion of the of the thoracolumbar spine not greater than 120 degrees; or,
o Muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.


* A 40 percent rating is assigned for
o Forward flexion of the of the thoracolumbar spine 30 degrees or less; or,
o Favorable ankylosis of the entire thoracolumbar spine.
* A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.
* A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243, Note (2).  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2).  See also 38 C.F.R. § 4.71a, Plate V.

Moreover, ankylosis is defined, for VA compensation purposes, as a condition in which all or part of the spine is fixed in flexion or extension.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243, Note (5).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides the following:
* A 10 percent rating is assigned for intervertebral disc syndrome with
o Incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.
* A 20 percent rating is assigned for intervertebral disc syndrome with
o Incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.


* A 40 percent rating is assigned for intervertebral disc syndrome with
o Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.
* A 60 percent rating is assigned for intervertebral disc syndrome with
o Incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

For purposes of evaluations under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  

A review of the evidence shows that a rating in excess of 40 percent, for the entire increased rating period on appeal, is not warranted for the Veteran's lumbar strain under either the General Formula or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

Initially, the Board notes that the Veteran submitted physical therapy notes from October 2009 through April 2010.  However, these records pre-date the current appeal period at issue.  Nonetheless, the Board notes that specific range of motion testing was not included in the records. 

VA treatment records from April 2011 show the Veteran had forward flexion of 120 degrees.  He reported pain managed by ibuprofen and tramadol (sparingly).  He continued to report low back pain in 2011, and in September, he went to the emergency room for back pain; he was advised to rest for seventy-two hours but was able to return to work without restriction thereafter.  The Veteran again reported sharp pains in his low back in January of 2012.

The Veteran was also afforded a VA spine examination in February 2012.  The Veteran demonstrated forward flexion of the thoracolumbar spine to 25 degrees.  His combined range of motion was 115 degrees. 

Upon repetitive-testing, the Veteran's flexion was reduced to 20 degrees.  The combined range of motion was reduced to 105 degrees.  There was no finding of muscle atrophy.  However, the examiner identified less movement than normal and pain on movement after repetitive use.  The Veteran also described pain when bending forward and difficulty sitting or standing when his symptoms are "bad."  He stated he cannot sleep on his back.  The February 2012 VA examiner also noted the Veteran had intervertebral disc syndrome, but there were no incapacitating episodes over the past 12 months.  

After the February 2012 VA examination, the Veteran continued to receive treatment at VA for his back pain.  In April and September of 2012, the Veteran reported back pain that was not relieved by pain medication.  Pain was described as sharp and constant.  Moreover, in March 2013 VA the Veteran indicated he used 600 milligrams of ibuprofen in the morning to manage pain, but he continued to experience discomfort.  He also stated Flexeril caused grogginess at work in the mornings.  He was provided Mobic, tramadol, and Tylenol.  VA treatment records from 2014 continue to show complaints of back pain.

Therefore, the evidence does not show the Veteran's service-connected low back disability has resulted in ankylosis of the thoracolumbar spine, such as to warrant the next highest rating under the General Formula.  Similarly, the evidence does not show any incapacitating episodes to warrant a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Consequently, a rating in excess of 40 percent is not warranted for any period on appeal.

The Board has considered whether the Veteran is entitled to a higher rating due to functional impairment under the provisions of 38 C.F.R. §§ 4.40 and 4.45.  In this regard, the Veteran has reported consistent back pain, which is increased with exacerbating activities.  Even considering the Veteran's report of back pain, however, the Board finds that a higher increased rating is not warranted based on functional loss.  At the February 2012 VA examination, there was no finding of muscle atrophy or other evidence of disuse.  The Veteran did not report the use of assistive devices.  Moreover, repetitive motion testing resulted in a loss of only 5 degrees of forward flexion in the thoracolumbar spine, decreasing flexion from 25 to 20 degrees.  Therefore, this reduced flexion is not indicative of ankylosis of the entire thoracolumbar spine, as contemplated in the next higher rating of 50 percent.  Moreover, while the Veteran indeed reported back pain, the VA examiner also found that the thoracolumbar spine condition would not affect his ability to work.  To the contrary, the Veteran reported he was able to maintain employment as a corrections officer.  As a result, the Board finds that the evidence does not show functional impairment beyond the levels contemplated in the currently assigned 40 percent rating.

Next, the Board must evaluate any objective abnormalities associated with the thoracolumbar spine condition, as required under Note (1) of the General Formula.  In this regard, the Veteran has already been assigned separate ratings for right and left lower radiculopathy, which will be discussed in more detail below, in the context of initial increased rating claims for radiculopathy of both lower extremities.  

The February 2012 VA examination shows that aside from the radiculopathy, the Veteran did not suffer from any other neurologic abnormalities related to the thoracolumbar spine, such as bowel or bladder problems.  The VA examination report also shows the Veteran's sensory and reflex examinations yielded normal results.  Moreover, several VA treatment records from 2011 through 2014 note that the Veteran did not have any changes in bowel or bladder function associated with his low back symptoms.  Finally, the Veteran's physical therapy treatment records specifically indicate that he did not experience changes in bowel or bladder habits.  Therefore, the Board finds that any objective abnormalities associated with the Veteran's thoracolumbar spine condition have been appropriately evaluated.  

After careful review of the evidence, no other diagnostic codes would be appropriate to evaluate the Veteran's low back condition.  38 C.F.R. § 4.1, 4.2; Schafrath, 1 Vet. App. at 595.  In short, the Board has considered the Veteran's reported symptoms and any associated neurologic abnormalities.  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for an increased rating for the service-connected lumbar strain, and there is no basis for a further staged rating of the Veteran's disability.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1- 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2014).

Bilateral Lower Radiculopathy

The Veteran has been assigned 20 percent ratings for right and left lower extremity radiculopathy under Diagnostic Code 8520, which evaluates paralysis of the sciatic nerve.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.

Diagnostic Code 8520 provides the following ratings:
* A 20 percent rating is warranted for
o Incomplete paralysis of the sciatic nerve to a moderate degree.
* A 40 percent rating is warranted for
o Incomplete paralysis of the sciatic nerve to a moderately severe degree.
* A 60 percent rating is warranted for
o Incomplete paralysis of the sciatic nerve to a severe degree with marked muscular atrophy.  
* An 80 percent rating is warranted for
o Complete paralysis; the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost. 

With respect to diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis for a particular nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  When the involvement is bilateral, the ratings should be combined with application of the bilateral factor.  38 C.F.R. § 4.124a.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2014).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2014). 

VA records from 2003 are absent radiculopathy symptoms.  Moreover, at the August 2004 VA spine examination, the examiner specifically concluded that there were no symptoms to suggest radiculopathy.  

Subsequently, the Veteran's physical therapy records from "Dr. T.C." from October and November of 2009 show the Veteran's lower extremities had 5/5 motor function.  He was intact to light touch and pinwheel sensation.  Furthermore, even while acknowledging the Veteran's report of pain radiating from his low back down his legs, Dr. T.C. indicated that there were no gross motor or sensory deficits in the lower extremities upon examination in April 2010.  

However, VA treatment records from April and May of 2011 show the Veteran reported "some" numbness and tingling in his lower extremities.  In April 2011, the Veteran denied any falls from such symptoms, and in May, the physician noted the Veteran's numbness occurred "not very often."

Next, at the February 2012 VA examination, the examiner identified signs or symptoms due to radiculopathy.  Specifically, moderate, intermittent pain was noted in both lower extremities.  Constant pain, paresthesias and/or dysesthesias, and numbness were not identified.  VA treatment records from March 2013 show the Veteran sought treatment for back pain and reported "some" numbness and tingling in the right leg.  

Therefore, the evidence shows that the Veteran's bilateral lower radiculopathy has been manifested, at worst, numbness/tingling and moderate, intermittent pain.  The medical records do not suggest incomplete paralysis that is moderately severe or incomplete paralysis that is severe, with marked muscular atrophy, as required to warrant the next higher ratings.  There is no indication in the record that there is complete paralysis of the sciatic nerve to warrant a maximum 80 percent in either lower extremity.  Indeed, the February 2012 VA examination did not indicate that the Veteran had a foot dangle and drop with no active movement possible of muscles below the knee.  Again, sensory and motor examinations were normal in both lower extremities.

Furthermore, no other diagnostic codes would be appropriate to evaluate the Veteran's bilateral lower radiculopathy.  38 C.F.R. § 4.1, 4.2; Schafrath, 1 Vet. App. at 595.  In short, the Board has considered the Veteran's reported symptoms of tingling and numbness.  

The Board finds that the preponderance of the evidence is against the Veteran's claim for an initial higher rating for the service-connected right and left lower extremity radiculopathy, and there is no basis for a staged rating of the Veteran's disabilities.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1- 4.3, 4.7, 4.10, 4.40, 4.45, 4/124a, Diagnostic Code 8520 (2014).

Finally, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected lumbar strain and associated radiculopathy are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe his disability levels and relevant symptomatology.  Specifically, the criteria contemplate the Veteran's reports of pain and limited motion of his low back, which is further considered by application of 38 C.F.R. § 4.40, § 4.45, and § 4.59.  The rating criteria also contemplate the Veteran's radiculopathy symptoms, such as radiating pain down his lower extremities.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  

The Veteran's representative, in a January 2015 statement, has raised the matter of entitlement to an extraschedular rating.  However, as noted, the Board has found that the first step of the Thun analysis has been satisfied.  Indeed, as was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned are upheld because the rating criteria are adequate.  Accordingly, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).   

Effective Date Claims

Unless otherwise provided, the effective date for an award of compensation for service-connected disability shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  The effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

Unless specifically provided otherwise, the effective date of an award based on a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  For an increased rating claim, the effective date shall be the later of either the date of receipt of claim, or the date entitlement arose.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(o) (2014).  An effective date for a claim for increase may also be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. §§ 3.400(o)(1), (2) (2014).  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt. 38 U.S.C.A. § 5107 (West 2002).

In general, "date of receipt" means the date on which a claim, information or evidence was received in VA.  38 C.F.R. § 3.1(r).  A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A "claim" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  In determining the effective date of award, the Board is required to look to all communications in the file which may be construed as a formal or an informal claim and, then, to all other evidence in the record to determine the "earliest date of which," within the year prior to the claim, the increase in disability was ascertainable.  Quarles v. Derwinski, 3. Vet. App. 129, 134 (1992).

Lumbar Strain

The Veteran has been assigned an effective date of December 20, 2011 for the 40 percent rating of his service-connected lumbar strain.  The Veteran, through the representative, asserts that the Veteran had a "factually ascertainable" increase in the disability in the year prior to December 20, 2011, the date that his increased rating claim was received.  The Veteran's representative noted a lay statement from December 2011 in which the Veteran asserted that his back had been "getting worse" over the past few years and he was in constant pain.  The representative has also noted the April 2010 private records showing the Veteran had difficulty standing and ambulating.  As mentioned above, when determining the effective date for disability compensation, the regulations allow for an effective date up to one year prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within that one year period; otherwise the date of claim is used.  See 38 C.F.R. § 3.400(o)(2).

Therefore, when addressing the effective date for an award of increased compensation, as is the case here, the Board must determine when a claim for increased compensation was received and when a factually ascertainable increase in disability occurred.  With respect to the first of these determinations, the Board notes any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, or a person acting as next friend who is not sui juris may be considered an informal claim.  An informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2014).

In other words, the Veteran's submission of an increased rating claim on December 20, 2011 is not disputed.  Rather, the Veteran's contention is that a factually ascertainable increase in disability occurred prior to the December 20, 2011 claim.  Here, the Veteran's December 2011 statement reflects his report of worsening back pain in the years leading up to the filing of the claim, and the Veteran is competent to report an observable symptom, such as pain.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, even accepting the Veteran's general reports of pain, a review of the medical evidence during the one-year period prior to December 20, 2011 simply does not reflect favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes associated with the Veteran's lumbar strain.  Even the record from April 2010 referenced by the Veteran's representative, which pre-dates the one-year period prior to the claim, does not indicate ankylosis of the thoracolumbar spine or physician-prescribed bed rest.  Indeed, the Veteran's limitation of motion was not shown to be compensable to the assigned 40 percent rating until the February 2012 VA spine examination.  As such, the Board finds that it is not factually ascertainable that a 40 percent rating for a lumbar strain was warranted during the one-year period prior to December 20, 2011, the date of the Veteran's claim.  See 38 C.F.R. § 3.400(o)(2).  Accordingly, entitlement to an effective date earlier than December 20, 2011 for the Veteran's 40 percent rating for the service-connected lumbar strain is not warranted. 

Bilateral Radiculopathy of the Lower Extremities

The Veteran was initially granted service connection and assigned a 10 percent rating for bilateral lower radiculopathy in a September 2012 rating decision.  However, in December 2013, there was a finding of clear and unmistakable error in that decision.  The RO found that the Veteran's record reflected that a 20 percent evaluation, rather than a 10 percent rating, was warranted for bilateral lower radiculopathy.  The effective date of the rating remained December 20, 2011.

The Veteran's representative contends that an earlier effective date is warranted for right and left lower radiculopathy because the condition was raised by the record prior to December 20, 2011 as the condition was secondary to the Veteran's service-connected lumbar strain.  The representative references an October 2009 private treatment record that described bilateral low lumbar and buttock pain that radiated into the Veteran's lower extremities. 

Discussed above, a claim is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p)(2014).  Again, an informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  38 C.F.R. § 3.155(a)(2014).  VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

A review of the October 2009 treatment record reveals that the Veteran reported pain radiating from his low back.  Moreover, the diagnoses section specifically identified bilateral lumbar radiculalgia.  However, the report also notes that the Veteran was intact to light touch and pinwheel sensation.  There was no pain with straight leg raising, and motor function was 5/5 in the lower extremities.  

However, the Veteran filed an increased rating claim for his back on December 20, 2011 (over two years after the October 2009 treatment record), with no reference to any radiculopathy symptoms.  To the contrary, he only referenced generalized back pain and provided the private treatment records in support of this contention.  Therefore, while the private treatment records are dated October 26, 2009, the Veteran did not submit a claim until December 20, 2011; there is no indication in the record of any attempt of the Veteran to provide the private records prior to the December 20, 2011 filing of the increased rating claim.  Moreover, the Veteran's report of numbness in his legs during VA treatment in April and May of 2011 discussed in the increased rating portion of the instant decision do not show that the Veteran's symptoms were medically associated with his back disability.  Thereafter, the first indication of radiculopathy being specifically associated with the Veteran's lumbar strain was at the February 2012 VA spine examination.  

As such, the Veteran's date of claim, December 20, 2011, is the earliest possible effective date for the grant of service connection for bilateral lower extremity radiculopathy.  Simply stated, the effective date is the date of claim or the date entitlement arose, whichever is later.  Here, the Veteran's date of claim for the increased rating claim of the lumbar spine was December 20, 2011.  Therefore, even accepting the private October 2009 treatment or VA treatment from 2011 as evidence of the date entitlement arose, the December 20, 2011 date of claim is still the appropriate effective date under 38 C.F.R. § 3.400.  There is no earlier correspondence than December 20, 2011 that could be construed as an intent to apply for benefits.  In conclusion, entitlement to an effective date earlier than December 20, 2011 for service connection for right and left lower radiculopathy is not warranted. 


Right Ankle Ankylosis

The Veteran's representative contends that an effective date as early as November 26, 2002 is warranted for the 30 percent rating for right ankle ankylosis because, on that date, the Veteran was seen by an orthopedic specialist for right ankle symptoms; surgery was scheduled for the following year.  The representative asserts that the Veteran's reported symptoms to the orthopedic specialist refect a factually ascertainable increase in disability that occurred within one year of the Veteran's January 2003 claim for an increased rating for his right ankle disability.  The representative also references a June 2003 report of ankle pain and a February 2003 VA examination of the ankle, revealing limited motion of the ankle.

By way of procedural history, the Veteran filed a claim for an increased rating for the right ankle in January 2003.  That claim was denied by a March 2003 rating decision that continued the 20 percent rating for the Veteran's disability.  Thereafter, in a July 2003 Statement in Support of the Claim, the Veteran stated that he was currently rated at 20 percent for limitation of motion of the ankle, but that his condition had "deteriorated."  He also stated he was requesting a temporary total rating.  Therefore, the Veteran's July 2003 contact did not represent a Notice of Disagreement with the March 2003 rating decision, but instead served as a new claim for an increased rating and a new claim for a temporary total rating.  

In August 2003, the RO granted the temporary total evaluation, effective July 15, 2003, and assigned a 20 percent evaluation for the right ankle disability, effective November 1, 2003.  Then, a November 17, 2003 Report of Contact with VA shows that the Veteran called to obtain an increase in his service-connected right ankle disability that was currently rated as 20 percent disabling.  Again, the Veteran did not express disagreement with the August 2003 rating decision; the November 2003 statement was therefore considered an increased rating claim.  This increased rating claim was denied in March 2004 and the 20 percent rating for the right ankle disability remained in effect.  The Veteran appealed the decision, and the claim was eventually considered by the Court of Appeals for Veterans Claims (CAVC).  In a settlement agreement, the Veteran was awarded a 30 percent rating for his right ankle ankylosis, with the effective date to be determined by the Agency of Original Jurisdiction.  In June 2009, the RO established the effective date of November 1, 2003 for the Veteran's right ankle ankylosis, explaining that such date was the first of the month following the termination of the temporary total evaluation based on surgery or other treatment necessitating convalescence (the 100 percent rating was in effect from July 15, 2003 until November 1, 2003).

Therefore, a review of the evidence shows that a rating of 30 percent is not warranted earlier than November 1, 2003.  Even accepting the Veteran's reports of symptoms in 2002, the evidence shows that, at no point within the one-year period prior to the Veteran's November 17, 2003 increased rating claim, was there ankylosis of the ankle in plantar flexion, between 30 and 40 degrees, or in dorsiflexion, between 0 and 10 degrees.  In this regard, the February 2003 VA examination referenced by the Veteran's representative contains range of motion measurements.  These measurements, however, only show the Veteran had plantar flexion to 20 degrees and dorsiflexion to 30 degrees.  The results do not show ankylosis.  In short, while the representative asserts the Veteran's dorsiflexion of 30 degrees is greater than 10 and therefore could serve as the basis for a 30 percent rating, the criteria do not support such a conclusion.  Diagnostic Code 5270 requires ankylosis of the ankle in either plantar flexion, between 30 and 40 degrees or in dorsiflexion between 0 and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5270.

Therefore, the Board finds that it is not factually ascertainable that a 30 percent rating for a right ankle disability was warranted during the one-year period prior to November 17, 2003, the date of the Veteran's claim for an increased rating.  See 38 C.F.R. § 3.400(o)(2).  In this regard, the RO's assignment of a November 1, 2003 effective date for a 30 percent rating for the right ankle is more favorable to the Veteran.  In summary, an effective date earlier than November 1, 2003 for the grant of an increased rating of 30 percent for ankylosis of the right ankle is not warranted.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by December 2003 and January 2012 letters to the Veteran.  The Board notes that the Veteran filed his increased rating claim for his right ankle disability before the Court of Veteran's Appeals' 2006 decision in Dingess, and, as such, he was not provided with full Dingess notice at the time of the December 2003 letter.  However, there have been several readjudications of the Veteran's claim, to include a February 2010 Statement of the Case specifically addressing the Veteran's claim for an earlier effective date.  As such, the Board finds that there has been no prejudice to the Veteran requiring additional notice and no further notice is necessary.

Moreover, as it pertains to the claims for higher initial ratings, where, as here, service connection has been granted and the initial rating has been assigned, the claim of entitlement to service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dunlap v. Nicholson, 21 Vet.  App. 112 (2007); see also Goodwin v. Peake, 22 Vet.  App. 128, 137 (2008).

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, VA treatment records, private treatment records, statements in support of the claim by the Veteran and his representative, and several VA examinations.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate, and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009).  Here, the VA examiners considered the Veteran's reported and documented history in rendering their conclusions.  Moreover, the Veteran has not challenged the examinations' adequacy or thoroughness, or the competency of the VA examiners.  Accordingly, VA's duty to provide a VA examination is satisfied.  

Finally, with regard to the claims for an earlier effective date, they are ones in which the law, and not the facts, is dispositive of the issues because they involve the application of law to certain facts - such as the date an increased rating claim was received - and those facts are already established by the evidence now of record and are not in dispute.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Under such circumstances, the duties to notify and assist are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).


ORDER

An increased rating in excess of 40 percent for lumbar sprain is denied.

An initial rating in excess of 20 percent for right lower radiculopathy is denied.

An initial rating in excess of 20 percent for left lower radiculopathy is denied.

An effective date earlier than December 20, 2011 for an increased rating of 40 percent for lumbar sprain is denied. 

An effective date earlier than December 20, 2011 for the grant of service connection for right lower radiculopathy is denied.

An effective date earlier than December 20, 2011 for the grant of service connection for left lower radiculopathy is denied.

An effective date earlier than November 1, 2003 for an increased rating of 30 percent for ankylosis of the right ankle is denied.


REMAND

Effective Date and Increased Rating of 40 Percent for Right Ankle Ankylosis

In a July 2014 rating decision, the RO increased the Veteran's rating of right ankle ankylosis from 30 to 40 percent, effective August 14, 2013.  The Veteran's representative submitted a statement in February 2015, indicating disagreement with the rating assigned as well as the effective date of the 40 percent rating.  The Veteran has not been provided an SOC or given an opportunity to perfect the appeal of this additional claim to the Board by also filing a timely Substantive Appeal (VA Form 9 or equivalent statement).  Therefore, the Board must remand this claim, rather than merely referring it back to the RO/AMC, for the preparation of the SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

A TDIU

The Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this regard, the Veteran's representative submitted a statement in January 2015 stating that the Veteran was "forced to retire" from his work as a corrections officer in November 2014 because of the service-connected disabilities.  Therefore, the claim for a TDIU should be developed in accordance with Rice.

Accordingly, the issues of an increased rating in excess of 40 percent for service-connected right ankle ankylosis, an effective date earlier than August 14, 2013 for an increased rating for right ankle ankylosis, and a TDIU are REMANDED for the following actions:

1. Furnish the Veteran with an SOC pertaining to the issues of entitlement to an increased rating for right ankle ankylosis and entitlement to an effective date earlier than August 14, 2013 for an increased rating for right ankle ankylosis.  The Veteran should be appropriately notified of the time limits to perfect an appeal of these issues.  These issues should not be returned to the Board unless the Veteran perfects the appeal by filing a timely substantive appeal.

2. Develop the TDIU claim under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to the service-connected disabilities.  In so doing, pursue further development of the Veteran's employment history or to obtain additional medical evidence or a medical opinion, as is deemed necessary.

3. Thereafter, if the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the appropriate time period within which to respond thereto.  Then return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L.M. YASUI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


